                                                 UNITED STATES DISTRICT COURT

          UNITED STATES OF AMERICA                                         )     Case No:    20-cr-3419-JLS
                                                                           )
                        v.                                                 )
          OSCAR MADDOX (D2)                                                )
                                                                           )
                                           APPLICATION FOR WRIT OF HABEAS CORPUS
  The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus ,
                 (✓) Ad Prosequendum                                                           () Ad Testificandum.
  Name of Detainee:        ..:::O..:::s.=.cca==r'--'M=ac=d.::.do::.:x~(D::;.2=-),...__ _--,-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.;.....__ _ __
  Detained at (custodian): Attention: Warden - North County Correctional Facility at Los Angeles

  Detainee is:        a.)       () charged in this district by:
                                       ( ) Indictment           ( ) Information      (I) Complaint
                                       Charging Detainee With: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               or     b.)       ( ) a witness not otherwise available by ordinary process of the Court

  Detainee will: a.)            ( ) return to the custody of detaining facility upon termination of proceedings
         or     . b.)           (✓) be retained in federal custody until final disposition of federal charges, as a sentence is
                                cun,:ently being served at the detaining facility
  Appearance is necessary on July 23, 2021 , at 1:30 p.m. in the courtroom of the Honorable Janis L. Sammartino for
  the Motion Hearing / Trial Setting.
  I hereby attest and ce.r\!fy on - _    17/(~/202.j_
  That the foreg oin~Ldocument is a     rrfi{,
                                            t~ilnd correct
  copy of the original oo lil e iR AlY oUisQ a~~ in 1+1'{ ls~ al

  ~          CLERK, U.S. DISTRl~T ~~URT      Signature:
          SOUTHERN DISTRllST..OF GALIFORNIA.:_ .
                                                            ~ 4 , . , A'L<,r~',G,C;u
                                                        _ _ _ _ _ _ ___,.,_,___ _ _ _ _ _ _ _ _ _ _ __
                  ..       -'~               Prmted Name & Phone no.: Carlos Arguello (619) 546-6684
  By      ~            P.~ ~ D e p&yttorney of Record for: ·united States of America
                                     -              WRIT OF HABEAS CORPUS
                                (,r) Ad Prosequendum           () Ad Testificandui:n
  The above application is granted and the above-named custodian, as well as the United States Marshal for this district,
  is hereby ORDERED to produce the name detainee, on the date and time received above, and any furthe pro~ ing ·
  to be had in this cause, and at the conclusion of said proceedings to return s · detainee to the abov -na ed&'-!P.J-1-l~ian.

               tz/e/2-0 2f                                                                                                     ~
  Date

  Please provide the following, if known:                                                                           c..
       AKA(s) (if applicable):           N/A                                                    0 Male               r lD Fem.ale
       Booking or Fed. Reg.#:
                                          -----------------
                                         96126-298                                              DOB: 12/11/19~1 ·
       Facility Address:
                                          -----------------
                                          29340 The Old Road                                    Race: Black      ~
                                          Castaic, CA 913 84
                                                                                                            ------------
                                                                                                FBI#:
       Facility Phone:                    (661) 295~7810 .
       Currently Incarcerated For:21:952/960 - Importation of Substance

                                                                   RETURN OF SERVICE

Executed on:                                 by :
                                                                                              (Signature)
Form Crim-48                                                                                                                  Revised 7/25/14
